 In the Matter of THESTEEL STORAGE FILE COMPANYandFEDERALLABOR UNIONNo. 18267,AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABORCase No.R-2002.-Decided September14, 1940Jurisdiction:office steel storage file manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ;,contract with rival union expressly sub-ject to Board action and to termination upon, subsequent designation of otherrepresentative, no bar to ; election necessary.Pay-roll date preceding direction of election used, notwithstanding one ofthe unions involved urged use of pay roll for period about nine months earlieron the ground that since that time the number of employees had more thandoubled, where the business of the employer had been steadily increasing andemployees hired during such period were employed on a permanent basis.UnitAppropriate for Collective Bargaining:production and maintenance ein-ployees, including shipping-room employees and group leaders, butexcludingsupervisory and office employees and the night foreman.Group leaders having minor supervisory powersincludedin unit where theyare production workers and work with the employees whose work they direct,and where the union desiring their exclusion had previously undertaken tobargain for them by including them in an agreement entered into with theemployer.Brother of president of the employer and owner of one share of stock in theCompanyincludedin unit notwithstanding he receives a weekly bonus in addi-tion to his hourly paid wages and one of the unions involved desires his exclu-sion from the unit, where he is employedas maintenanceman and part-timepunch operator and has no authority to hire or discharge employees or makerecommendations to that effect.Practice and ProcedureMotion of one of the unions involved to dismiss petition on ground that theemployer had discouraged membership in theunion andfavored the petitioner,deniedwhere, at the time of the filing of the petition a complaint proceedingcharging the employer with the above-mentioned unfair labor practices waspending before the Board, and thereafter was settled pursuant to a stipula-tion entered into by the employer, the union now moving for dismissal of thepetition, and a representative of the Board.Mr. James P. Miller,of Cleveland, Ohio, for the Company.Mr. Coleman Clalierty,of Cleveland, Ohio, for the Federal.Mr. Sam H. Griff,of Cleveland, Ohio, for the U. A. W,Mr. Sidney L. Davis,of counsel to the Board.27 N. L R. B , No. 46.210 THE STEEL STORAGE FILE COMPANY211DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 26, 1940, Federal Labor Union No. 18267, affiliated withthe American Federation of Labor, herein called the Federal, filed withthe Regional Director for the Eighth Region (Cleveland, Ohio), apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Steel Storage FileCompany,l Cleveland, Ohio, herein called the Company, and request-ing an investigation and certification of representatives pursuant to.Section 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 7, 1940, the National Labor Relations;Board, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.-On August 7, 1940, the Regional Director issued a notice of hearing,zcopies of which were duly served upon the Company, the Federal, andupon United Automobile Workers of America,,Local No. 217, affiliatedwith the Congress of Industrial Organizations, herein called theU. A. W., a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on August 14 and 15, 1940, at Cleveland, Ohio, before Harry L.Lodish, the Trial Examiner duly designated by the Board. The Com-pany, the Federal, and the U. A. W. were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.At 'the close of the hearing theU. A. W. moved to dismiss the petition on the ground that the Com-pany was responsible for the resignations of a number of members ofthe U. A. W. and'that the Company aided the Federal in securing -'The Company was incorrectly designated in the petition as Steel Storage File Com-panyCorrection was made at the hearing.2 The notice of hearing was incorrectly dated August 6, 1940Correctionwas madeby an order duly served on the parties on August 12, 1940--- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers among its employees. - The Trial Examiner reserved ruling.For reasons stated in Section III,infra,the motion is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Steel Storage File Company, an Ohio corporation with itsprincipal office and plant located at Cleveland, Ohio, is engaged inthe manufacture, sale, and distribution of office steel storage files.During 1938 the Company purchased raw materials amounting to$33,388.90, of which $14,498.42 consisted of raw materials purchasedoutside the State of Ohio.During the same year the total salesamounted to $115,457.46, of which $75,000 consisted of sales outsidethe State of Ohio. - In 1939 the Company's purchases and sales were-substantially the same as they had been in 1938, except for a slightincrease.The Company admits that it is engaged in interstate com-merce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 18267 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipthe production and maintenance employees of the Company, in-cluding shipping-room employees, and excluding supervisory andoffice employees.United Automobile Workers of America, Local No. 217 is a labororganization affiliated with the Congress of Industrial Organiza-tions, admitting to membership the same classes of employees asthe Federal.M. THE QUESTION CONCERNING REPRESENTATIONBoth the Federal and the U. A. W. claim to represent a majorityof the employees concerned.On May 6, 1940, the U. A. W. and theCompany entered into a written agreement wherein the Companyrecognized the U. A. W. as the exclusive representative and agreedto "bargain collectively with no other labor organization unlessdirected by the National Labor Relations Board to do so."Theagreement further provided that in the event the' Board found theU. A. W. not to be the sole bargaining agent for the employees, theagreement was to become null and void. In view of these provisions,the contract cannot be considered a bar to the claim of the Federal.88 SeeMatter of Monument MillsandTextileWorkers Brotherhood,10 N. L.R. B. 347. THE STEEL STORAGE FILE COMPANY213As set forth above, at the hearing the U. A. W. moved to dismiss the)petition on the ground that the Company discouraged membership inthe U. A. W. and also assisted the Federal in securing members amongits employees.At the time of the filing of the petition, a proceedingunder Section 10 of the Act was pending before the Board whereinthe U. A. W. had charged the Company with the above-mentionedunfair labor practices.On May 17, 1940, pursuant to a stipulationentered into by the Company, the U. A. W., and a representative of theBoard, this proceeding was settled, and an order based thereon wasentered by the Board on June 15, 1940.4Under these circumstancesthe motion to dismiss the petition is denied.5,We find that a question has arisen concerning representation ofemployees of the Company.IV.TIIE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation whichhas arisen,occurring in connection with the operatiolis of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITAt the hearing the Federal and the U. A. W. stipulated that the pro-duction and maintenance employees of the Company, including ship-ping-room employees, but excluding supervisory and office employees,constitute a unit appropriate for the purposes of collective bargaining.The only controversy is as to whether or not W. H. Regenhardt andfour group leaders, all of whom receive bonuses in addition to theirregular wages, should be included in the appropriate units TheU. A. W. contends that these five employees exercise supervisory func-tions and should be excluded from the unit.T -The Federal contendsthat they are not supervisors and should be included.W. H. Regenhardt is a brother of the president of the Company andowns one share of stock in the Company.He is employed as a mainte-aMatter of The Steel Storage File CompanyandUnited AutomobileWorkers of America,Local 217, affiliated with the Congress of Industrial Organizations,24 N. L. R B 748.5 SeeMatter of New EnglandTransportationCompanyandInternational AssociationofMachinists,1N. LR. B. 130;Matter ofPennsylvania Greyhound Lines et at.andThe Brotherhood of RailroadTrainmen, 3N. L. R.B. 622;Matter ofStandard Oil Com-pany of New Jersey and United LicensedOfficers of the U. S.A., 8 N.L. R. B. 936.9 These five employees are paid on an houily basis as are all employees within the unitexcept onewho receivesa weekly salarybut as to whom there is no controversy.7A sixth employee who receives a bonus in addition to his regular wages, George Beno,the nightforeman, will be excluded from the appropriate unit, such exclusion having beenrequestedby the U. A. W.and acquiesced in by the Federal at the hearing 214DECISIONS 'OF NATIONAL LABOR, RELATIONS BOARDHance man and part-time punch operator.He has no authority to hire.or discharge employees or make any recommendations to that effect.We shall include him in the unit.'The four group leaders, Arthur Berkey, Ray Miller, Walter Miller,and Boyd Boehnell, are production workers, who direct the work ofemployees under them and, at the same time, work with them.Whilethere is some evidence to indicate that these group leaders have minorsupervisory functions, nevertheless, the U. A.W. has undertaken tobargain for these employees by including them in the agreemententered into with the Company on May 6, 1940.8We shall includethe group leaders in the appropriate unit.9We find that the production and maintenance employees of the Com-pany, including shipping-room employees and group leaders, but ex-cluding supervisory and office employees and the night foreman, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESPrior to the hearing the Federal and the U. A. W. submitted to theTrial Examiner application cards signed by employees of the Com-pany designating the respective labor 'organizations as collective bar-gaining representatives.It is undisputed that of the 60 employees onthe current pay roll, 25 designated only the Federal, and 17 only the-U. A. W. In addition, 10 had at some time or other designated boththe Federal and the U. A. W. Both the Federal and the U. A. W.,therefore, have substantial membership among the employees in theunit found appropriate in Section V, above.The Federal desires anelection and requests that the current pay roll be used as a basis fordetermining those employees eligible to vote.The U. A. W. contendsthat, in the event an election is directed by the Board, the pay rollfrom November 15 to December -15, 1939,10 should be used because :(1) subsequent to November 1939 the Company discouraged member-ship in the U. A. W. and thereafter favored the Federal when itattempted to organize the employees; and (2) the current pay rolldoes not reflect the normal state of employment with the Company.B The group leaders are named in Appendix A of the agreement mentioned in Section III,supra,as eligible employees in the unit appropriate for collective bargaining.-0 SeeMatter of City Auto Stamping CompanyandInternational Union, United Auto-mobile Workers of America, affiliated with the C I.0., 15 N. L. R. B. 1032.30 As stated in the iecoi d the pay-roll date requested by U. A. W. was from Navember 15to December 15, 1940However, it is obvious from reading the entire record that this wasan error and that the U. A. W. referred to the pay-roll date from November 15 toDecember 15, 1939. THE STEEL STORAGE FILE COMPANY215For the reasons stated in Section III,supra,we do not consider thefirst contention controlling.As for the second contention, the recordindicates that the business of the Company has been steadily increasingand that persons hired since January 1940 have been employed on apermanent basis.We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalluse as the date for determining eligibility of employees to vote thepay-roll date immediately preceding the date of this Direction ofElection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Steel Storage File Company, Cleveland,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The production and maintenance employees of the Company,including shipping-room employees and group leaders, but excludingsupervisory and office employees, and the night foreman, constitute aunit appropriate for the purposes of collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Steel Storage File Company, Cleveland, Ohio, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe production and maintenance) employees of the Company who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including shipping-room employees,group leaders, and employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, but excluding supervisoryand office employees, the night foreman, and employees who have since 216DECISIONS OF NATIONAL LABOR` RELATIONS BOARDquit or been discharged for cause, to'determine whether such employeesdesire to be represented by Federal Labor Union No. 18267, affiliatedwith the American Federation of Labor, or, by United AutomobileWorkers of America, Local No. 217, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining, orby neither.[SAME TITLESUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 28, 1940On September 14, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.Pursuant to the Direction of Election,an election by secret ballot was conducted on September 27, 1940, underthe direction and supervision of the Regional Director for the EighthRegion (Cleveland, Ohio).On - September 28, 1940, the RegionalDirector acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties his Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible---------------------------50Total number of ballots cast---------------------------------48Total number of votes for Federal Labor Union No. 18267(A. F. L.) ------------------------------------------------29Total number of votes for United Automobile Workers of Amer-ica,Local No. 217 (C I 0 )-------------------------------19Total number of votes cast for neither organization-----------0Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes----------------------------0On October 3, 1940, United Automobile Workers of America, LocalNo. 217, affiliated with the Congress of Industrial Organizations,herein called the U. A. W., filed with the Regional Director its objec-tions to the conduct of the ballot and the Election Report.On Octo-ber 17, 1940, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served his Report on the Objec-tions of the U. A. W. to the conduct of the secret ballot and the Elec-tion Report. THE STEEL STORAGE FILE COMPANY217The Board has considered the objections of the U. A. W. and findsthat they do not raise substantial or material issues with respect tothe conduct of the ballot or the Election Report.The objections arehereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT Is HEREBY cERTIFIED.that Federal Labor Union No. 18267, has beendesignated and selected by, a majority of the production and mainte-nance employees of The Steel Storage File Company, Cleveland,Ohio, including' shipping room employees and group leaders, but ex-cluding supervisory and office employees and the night foreman, astheir representative for, the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Federal Labor Union No. 18267, is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, -hours of employment, and other conditions ofemployment.27 N. L.R B., No. 46a.